       Case 20-04009-elm Doc 29 Filed 10/14/20          Entered 10/14/20 08:07:03        Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed October 13, 2020                                        United States Bankruptcy Judge
______________________________________________________________________
                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION


      In re:                                           Case No. 1944181-elm

      DWAYNE PAUL BRIDGES AND                          Chapter 7
      DANA MICHELLE BRIDGES

            Debtors.
      _____________________________________

      KAPITUS SERVICING INC.

               Plaintiff,

      v.                                               Adv. Pro. No. 20-04009-elm

      DWAYNE PAUL BRIDGES

               Defendant.


                    THIRD STIPULATION AND AGREED SCHEDULING ORDER


             Due to the pending motion to dismiss, the parties hereto seek to continue the deadlines in
     the scheduling order in this proceeding for ninety (90) days. In connection with the foregoing, the
     parties hereto stipulate to and request entry of this Third Stipulation and Agreed Scheduling Order
     and seek to have the docket call rescheduled for a date that is on or about February 1, 2021.
 Case 20-04009-elm Doc 29 Filed 10/14/20            Entered 10/14/20 08:07:03          Page 2 of 3




        The Court, having considered the contents and merits of the Third Stipulation and Agreed
Scheduling Order and the parties’ agreements thereto, as evidenced by their signatures below, is
of the opinion that this Order should be GRANTED.

      IT IS THEREFORE ORDERED that each of the dates set forth below in this Agreed
Scheduling Order shall serve as the deadlines for this case:

       1.     DOCKET CALL. Docket call for trial will commence on February 1, 2021 at
              1:30 p.m. (CT).

       2.     INITIAL DISCLOSURES. All parties shall exchange initial disclosures on or
              before November 2, 2020 pursuant to Fed. R. Bankr. P. 7026.

       3.     DISCOVERY. Discovery must be completed 30 days prior to Docket Call
              (December 31, 2020). Plaintiff has served discovery requests on the Defendant.
              Defendant without waiving any objections will provide a production of
              documents one month prior to the new deadline (i.e., by November 30, 2020) so
              Plaintiff will have two weeks to review the production and have two weeks to
              schedule a deposition before close of discovery. Both parties may schedule a
              deposition so that the deposition occurs before the close of discovery. However,
              if the parties happen to enter into a Fourth Stipulation and Agreed Scheduling
              Order, then, Defendant’s response date to Discovery served by Plaintiff shall be
              one month prior to the new Discovery deadline date set by Fourth Stipulation and
              Agreed Scheduling Order.

       4.     EXPERT LIST. The names and addresses of experts must be exchanged sixty
              (60) days prior to Docket Call (December 3, 2020).

       5.     JOINT PRETRIAL ORDER. A Joint Pretrial Order in compliance with Local
              District Court Rule 16.4 shall be filed, served, and uploaded for Court entry seven
              (7) days prior to Docket Call (January 25, 2021). All counsel (or a pro se party)
              are responsible for preparing the Joint Pretrial Order, which shall contain the
              following: (a) a summary of the claims and defenses of each party; (b) a statement
              of stipulated facts; (c) a list of the contested issues of fact; (d) a list of contested
              issues of law; (e) an estimate of the length of trial; (f) a list of additional matters
              which would aid in the disposition of the case; and (g) the signature of each
              attorney (or pro se party).

       6.     EXHIBITS AND WITNESSES. Each exhibit shall be marked with an exhibit
              label. Except for impeachment documents, all exhibits, along with a list of
              witnesses to be called, shall be exchanged with opposing counsel (or pro se party)
              fourteen days prior to Docket Call (January 18, 2021). Each party shall also file a
              list of exhibits and witnesses fourteen (14) days prior to Docket Call. All exhibits
              not objected to in writing by Docket Call shall be admitted into evidence at trial
              without further proof, except for objections to relevance. Written objections to
              exhibits will be taken up either at the beginning or during the course of the actual
              trial or at any pretrial conference.
 Case 20-04009-elm Doc 29 Filed 10/14/20           Entered 10/14/20 08:07:03        Page 3 of 3




       7.     WRITTEN PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
              LAW. Written proposed findings of fact and conclusions of law shall be filed
              seven (7) days prior to Docket Call (January 25, 2021). Trial briefs shall be filed
              addressing contested issues of law seven (7) days prior to Docket Call.

       8.     DISPOSITIVE MOTIONS AND EXPERT CHALLENGES. Unless
              otherwise directed by the Presiding Judge, all dispositive motions must be heard
              no later than fourteen (14) days prior to Docket Call (January 18, 2021).
              Accordingly, all dispositive motions must be filed no later than forty-five (45)
              days prior to Docket Call (December 18, 2020), unless the Court modifies this
              deadline.

       9.     PRE-TRIAL CONFEENCE. A pretrial conference shall be scheduled by the
              parties at least seven (7) calendar days prior to Docket Call in a complex
              adversary proceeding if the parties anticipate that trial will exceed one day or if
              there are preliminary matters that should be addressed by the Court prior to the
              commencement of trial. The conference must be attended by counsel who is
              familiar with the case and is authorized to state his or her party’s position, make
              stipulations, and enter into agreements. At the time of the pretrial conference, the
              parties shall submit any Joint Pre-Trial Orders to the Court and all parties must be
              prepared to argue any disputed matters set forth in the dispositive motions, expert
              challenges.

IT IS FURTHER ORDERED that except as expressly stated to the contrary herein, all the terms
of the Order Regarding Adversary Proceedings Trial Setting and Alternative Scheduling Order
[ECF No. 3] remain in full force and effect.

IT IS FURTHER ORDERED that changes to this Stipulation and Agreed Scheduling Order may
only be made by further order of this Court. A motion to extend any deadline and/or alter any
hearing date will only be granted for good cause shown.

                                     ###END OF ORDER###

AGREED AS TO FORM:

 /s/ Charles M. Rubio                            /s/ Behrooz P. Vida
 Charles M. Rubio                                Behrooz P. Vida
 PARKINS LEE & RUBIO LLP                         THE VIDA LAW FIRM, PLLC
 Pennzoil Place                                  3000 Central Drive
 700 Milam Street, Suite 1300                    Bedford, Texas 76021
 Houston, Texas 77002                            Tel: (817) 358-9977
 Phone: (212) 763-3331                           Behrooz@vidalawfirm.com
 crubio@pakinslee.com
                                                 Counsel to Dwayne Paul Bridges
 Counsel to Kapitus Servicing Inc.
